DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 8/5/2022.
Claims 1-4, 6 and 8-20 are pending. Claims 5 and 7 are cancelled. Claims 1, 16 and 19 are currently amended.  Claims 1, 16 and 19 are independent.
Response to Arguments
Applicants’ arguments and amendments, filed 8/5/2022, with respect to Claim Objections and 112/Prior Art Rejections, as indicated in line numbers 1-3 of the office action mailed 5/9/2022, have been fully considered and are persuasive.  The objections and rejections have been withdrawn, and independent claims 1, 16 and 19 are allowed as noted below in the section “Allowable Subject Matter”.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner called the Attorney of Record, Cynthia L. Pillote (Reg. No: 42,999), for an examiner’s amendment on 8/16/2022. Authorization for this examiner’s amendment was given in a telephonic message by Attorney Pillote on 8/17/2022.  
The application has been amended as follows: 
In the Claims, amend Claim 3 as follows:
3. (Currently Amended) The substrate processing system of claim 1[[ or 2]], further comprising a protective cover configured to block heat radiated from the at least one heater.
In the Claims, amend Claim 16 as follows:
16. (Currently Amended) A substrate processing system comprising: 
a first chamber providing a space where at least one substrate is accommodated; 
a second chamber configured to transfer the at least one substrate to the first chamber; 
a gas supply line connected to the second chamber; and 
a temperature control unit configured to change a temperature of a gas in the second chamber, 
wherein the temperature control unit comprises:
a first heater arranged at the gas supply line; and 
a second heater arranged at the second chamber.
In the Claims, amend Claim 18 as follows:
18. (Currently Amended) The substrate processing system of claim 16, further comprising a third chamber providing a space where the at least one substrate is accommodated, 
wherein the temperature control unit is further configured to, when the at least one substrate is moved from the first chamber to the third chamber, change [[a]]the temperature of the gas in the second chamber to correspond to a temperature condition of the third chamber.
Allowable Subject Matter
Claims 1-4, 6 and 8-20 are allowed.
Regarding independent claim 1, the claim is allowed, because the claim has been amended to incorporate the allowable subject matter of claim 7 as previously indicated in line number 4 of the office action mailed on 5/9/2022.
Claims 2-4, 6 and 8-15 are allowed as being dependent on allowed claim 1.
Regarding independent claim 16, the claim is allowed, because the prior art of record including Reuter, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “a gas supply line connected to the second chamber” and “wherein the temperature control unit comprises: a first heater arranged at the gas supply line; and a second heater arranged at the second chamber”.
Claims 17-18 are allowed as being dependent on allowed claim 16.
Regarding independent claim 19, the claim is allowed, because the prior art of record including Reuter, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the at least one heater comprises: a first heater arranged at the gas supply line; and a second heater arranged at the substrate transfer chamber”.
Claim 20 is allowed as being dependent on allowed claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAY C CHANG/
Primary Examiner, Art Unit 2895